                                          Case 5:19-cv-03750-BLF Document 35 Filed 09/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                    Case No. 19-03750 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER GRANTING IN PART
Northern District of California




                                                v.                                      SECOND MOTION FOR EXTENSION
 United States District Court




                                  13                                                    OF TIME TO FILE OPPOSITION
                                  14     J. MENDOZA, et al.,
                                  15                  Defendants.
                                                                                        (Docket No. 32)
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the Correctional Training Facility (“CTF”) in Soledad,
                                  19   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against CTF
                                  20   personnel. On June 19, 2020, Defendants filed a motion for summary judgment. Dkt. No.
                                  21   23. On September 14, 2020, Plaintiff filed a motion for a second extension of time,
                                  22   seeking 90-days to file an opposition based on restrictions on programs at the prison due to
                                  23   the COVID-19 pandemic, and limited resources. Dkt. No. 32.
                                  24          Good cause appearing, Plaintiff’s motion is GRANTED IN PART. Plaintiff is
                                  25   granted an extension of fifty-six says such that his opposition is due no later than
                                  26   November 13, 2020.
                                  27          Defendants’ reply shall be filed no later than fourteen (14) days after Plaintiff’s
                                  28
                                           Case 5:19-cv-03750-BLF Document 35 Filed 09/29/20 Page 2 of 2




                                   1   opposition is filed.
                                   2            This order terminates Dkt. No. 32.
                                   3            IT IS SO ORDERED
                                   4   Dated: __September 29, 2020__                    ________________________
                                                                                        BETH LABSON FREEMAN
                                   5
                                                                                        United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Extension of Time to File Opposition
                                  27   PRO-SE\BLF\CR.19\03750Smith_2nd.eot_opp to MSJ


                                  28
